Allowable Subject Matter
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 11, 2021 has been entered.

Response to Arguments
Applicant’s arguments, see pages 7-9 of the Remarks, filed January 11, 2021, with respect to the previous rejections under 35 USC 103 and 35 USC 101 have been fully considered and are persuasive.  The previous rejections under 35 USC 103 and 35 USC 101 have been withdrawn.  Please see below for a discussion of the closest available prior art and eligibility.

Reasons for Allowance
Claims 1-3, 5, 8-10, 12, 17-18, 21-22, 24-27, and 29-32 are allowed as amended 1/11/2021.
The following is an examiner’s statement of reasons for allowance: 
Reasons claims are subject matter eligible under 35 USC 101: The 35 USC 101 rejection is withdrawn because the claims integrate the judicial exception into a practical application by directing actions to be taken by construction devices in the work space 
Reasons the 103 rejection is overcome: Independent claims 1-3, 5, 8-10, 12, 17-18, 21-22, 24-27, and 29-32 disclose devices for determining construction device schedules by analyzing running/starting currents of device identifiers to direct actions to remain in compliance with current ratings / threshold minimum line voltages.
The closest prior art of record is:
Chan et al. (US 2017/0046799 A1) – which discloses monitoring construction projects to determine scheduling. 
Ashinghurst et al. (US 2014/0107853 A1) – which discloses power battery analysis on construction equipment.
Mutch et al. (US 5,227,668) – which discloses electrical control functions by utilizing meters.
Pizano et al. (US 5,322,449) – which discloses specific arrangement of pieces for electrical outlets and plugs.
Cheng et al. (C. S. Cheng and D. Shirmohammadi, "A three-phase power flow method for real-time distribution system analysis," in IEEE Transactions on Power Systems, vol. 10, no. 2, pp. 671-679, May 1995, doi: 10.1109/59.387902.) – which discloses a three-phase power flow solution method for real-time analysis of primary distribution systems.

receive a plurality of device identifiers, each one of the plurality of the device identifiers associated with a respective one of a plurality of construction devices; receive a construction plan; receive construction site power data, the construction site power data comprising a running current or a starting current of each one of the plurality of construction devices, the construction site power data further comprising a plan of an electrical distribution system configured to provide construction power to the plurality of construction devices; and determine a construction device schedule based on the plurality of the device identifiers, the construction site power data, and the construction plan, wherein the construction device schedule defines or directs actions to be taken by the plurality of construction devices in the work space based on the electrical distribution system and the running current or the starting current required by each respective one of the plurality of construction devices to maintain compliance with one or more circuit interruption current ratings of the electrical distribution system or a threshold minimum line voltage on the electrical distribution system”, which is not taught by the prior art. Therefore the claims are allowed over the 35 USC 103 rejections. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW D HENRY whose telephone number is (571)270-0504.  The examiner can normally be reached on Monday-Thursday 9AM-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BRIAN EPSTEIN can be reached on (571)-270-5389.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MATTHEW D HENRY/Primary Examiner, Art Unit 3683